Although I concur with the majority in reversing the conviction of the appellant on the charge of disorderly conduct, I would affirm the conviction on the charge of resisting arrest.
A study of the decision of the Supreme Court of Ohio inColumbus v. Fraley (1975), 41 Ohio St.2d 173 [70 O.O.2d 335], makes it apparent that the Supreme Court was well aware of the provisions of R.C. 2921.33, said section having become effective prior to the decision of the Supreme Court in Columbus v. Fraley,supra. Thus, it is quite clear that the Supreme Court intended by judicial decision to eliminate the right to resist arrest when the officer does not use excessive or unnecessary force and the person being arrested knows or has good reason to believe that the officer is an authorized police officer engaged in the performance of his duties, regardless of whether or not thearrest is legal under the circumstances.
Thus, we are compelled to uphold the conviction on the charge of resisting arrest.